*714OPINION DENYING A PETITION FOR A REHEARING.
The opinion of the court was delivered by,
BENSON, J.:
In a petition for a rehearing the de-
fendant complains that the judgment seems to have been rendered on the ground that the defendant had aided and abetted violations of the prohibitory liquor law, rather than because it was doing business in this state without complying with the requirements of the statute concerning foreign corporations.
The evidence warranted the finding that the defendant not only aided but was, through its agents and employees, doing business in violation of the prohibitory law. Proof that it was engaged in business here necessarily revealed the nature of that business, and the fact that this involved infractions of one statute can not exempt the corporation from its duty to comply with the conditions prescribed in other statutes.
The defendant also complains that the federal decisions cited in the opinion are not applicable. The answer pleaded that the business transactions of the defendant were in accordance with, and under the protection of, the federal constitution. This must have been intended as a reference to business done through its soliciting agents; and the authorities cited are pertinent to the issue thus presented, although the findings, supported by the evidence, relating to its other business in this state justify the judgment. After careful consideration the petition for rehearing is denied.
A motion was filed by Edwin A. Lemp, the transferee of the real estate, for its release, which motion, it appears, was submitted with the principal issue, but was inadvertently overlooked. This real estate was conveyed by the company to Mr. Lemp, who was a director, assistant secretary and treasurer of the corporation, “to evade responsibility for previous infractions of the law,” as found by the commissioner, and to avoid “trouble and complications,” as stated in the record of *715the corporate meeting, quoted in the statement. Considering the inferences fairly to be drawn from its previous conduct, present methods, the time and reason of the transfer, the relation of the grantee to the corporation, the management and use of the property after the transfer, and all the attendant circumstances, this motion must be denied.
The property in the hands of the receivers will be disposed of as provided in The State v. Brewing Association, 76 Kan. 184, 90 Pac. 777. Bar fixtures and other personal property used in the unlawful sale of intoxicating liquors, or in places where such liquors are sold or drunk contrary to law, shall, as soon as practicable, be removed from the state. Personal property whose ordinary use is lawful may be sold or removed from the state at the defendant’s option, expressed to the receivers. The receivers may permit removals and-sales of .personal property to be made by the defendant, but only under their supervision and when satisfied of the good faith of the transaction.
All real estate belonging to the defendant shall be sold. A reasonable time is allowed in which to make sales, and upon application to the court accompanied by proof of an actual sale in good faith any parcel of real estate will be discharged from the custody of the receivers. If after reasonable opportunity to dispose of it without undue sacrifice any real estate remains unsold, the receivers shall sell it as upon execution and pay the proceeds, after deducting expenses, to the defendant.
The receivers shall reserve and sell as upon execution sufficient property to pay costs and accruing costs, unless the same are voluntarily paid by the defendant.